Case: 10-10202 Document: 00511414495 Page: 1 Date Filed: 03/17/2011




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                              FILED
                                                               March 17, 2011

                                No. 10-10202                   Lyle W. Cayce
                              Summary Calendar                      Clerk



SIYUAN LIU,

            Plaintiff - Appellant

v.

LEE F. JACKSON, as Chancellor of the University of North Texas System;
DOCTOR SCOTT RANSOM, as President of the University of North Texas
Health Science Center; DOCTOR THOMAS MOORMAN, a natural person,

            Defendants - Appellees

______________________________
CONSOLIDATED WITH 10-10674
______________________________

SIYUAN LIU,

            Plaintiff - Appellant

v.

DOCTOR THOMAS MOORMAN, a natural person,

            Defendant - Appellee


                Appeals from the United States District Court
              for the Northern District of Texas (Ft. Worth Div.)
                             USDC 4:09-CV-415
     Case: 10-10202 Document: 00511414495 Page: 2 Date Filed: 03/17/2011



                            No. 10-10202 c/w 10-10674



Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Siyuan Liu contends that the district court did not
consider his claim of fraud on the court. However, Liu never presented a motion
to the district court regarding the alleged fraud on the court or attempted in any
way to seek relief from the district court on this issue. Instead, Liu filed a notice
of appeal from the district court’s orders granting Defendants-Appellees’ 12(b)
motions to dismiss, even though nothing contained in the 12(b) motions relates
to the granting or denial of any fraud on the court allegations as set out in the
complaint. Because Liu failed to seek relief on his fraud on the court claim from
the district court, this issue is not properly before us. In addition, in his briefs
on appeal, Liu fails to allege any error by the district court regarding his 12(b)
dismissals. See Sanders v. Unum Life Ins. Co. of Am., 553 F.3d 922, 926 (5th
Cir. 2008) (“A party waives an issue if he fails to adequately brief it on appeal.”).
       AFFIRMED.




       *
         Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              2